PER CURIAM.
Granted. Under the unique circumstances of this case, the court of appeal erred in converting relator’s premature appeal to an application for supervisory writs. Accordingly, the judgment of the court of appeal granting the writ but denying relief is vacated and set aside. The premature appeal is dismissed without prejudice, reserving relator’s right to refile its appeal after the trial court disposes of all timely filed motions for new trial or judgment notwithstanding the verdict. La.Code Civ. P. art. 2087(D).